In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00267-CV
     ___________________________

 TSM DEVELOPMENT, LLC, Appellant

                     V.

   COWBOYS STADIUM, LP, Appellee


  On Appeal from the 352nd District Court
          Tarrant County, Texas
      Trial Court No. 352-312857-19


    Before Kerr, Birdwell, and Bassel, JJ.
    Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On March 5, 2021, we notified appellant that its brief had not been filed as the

appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeal for want of prosecution unless, within ten days, appellant filed with the

court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

       Appellant must pay all costs of this appeal.

                                                        Per Curiam

Delivered: April 1, 2021




                                            2